Citation Nr: 0930435	
Decision Date: 08/13/09    Archive Date: 08/19/09

DOCKET NO.  03-29 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for arthritis of the 
lumbar spine, currently evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Jeany Mark, Attorney


ATTORNEY FOR THE BOARD

Daniel S. Lee, Associate Counsel





INTRODUCTION

The Veteran served on active duty from November 1978 through 
November 1982.
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.  The Veteran filed a Notice of 
Disagreement in September 2002, which was followed by another 
rating decision issued in May 2003 which also denied the 
Veteran's claim for an increased rating for arthritis of the 
lumbar spine.  In August 2003, the RO mailed a Statement of 
the Case to the Veteran which confirmed the RO's prior rating 
decisions of July 2002 and May 2003.  The Statement of the 
Case was accompanied by a cover letter which advised the 
Veteran that he was required to file his appeal within 60 
days from the date of the letter.  The Veteran filed his 
timely Substantive Appeal in September 2003.

The Board notes that the Veteran was granted an increased 
disability rating of 30 percent for arthritis of the lumbar 
spine in a September 2005 rating decision.  The matter was 
subsequently forwarded to the Board for adjudication of the 
issue of the Veteran's entitlement to an increased rating in 
excess of 30 percent for arthritis of the lumbar spine.  That 
issue was denied by the Board in a May 2006 decision.  A June 
2007 order issued by the United States Court of Appeals for 
Veterans' Claims (Court), however, vacated the Board's May 
2006 decision and remanded the matter to the Board.  By the 
Court's order, the Board was instructed to:  (1) consider and 
fully address private findings set forth in a March 2001 
chiropractor's report; (2) adequately address and explain the 
Board's prior finding that a separate evaluation for 
neurological manifestations of the Veteran's lumbar spine 
disorder was not warranted, taking into consideration a June 
20004 radiology report; and (3) further explain its finding 
that the Veteran was not entitled to an increased rating for 
his lumbar spine disorder pursuant to DeLuca v. Brown, 8 Vet. 
App. 202 (1995), and taking into consideration findings set 
forth in a June 2005 VA examination and private chiropractic 
records from October 2004 through March 2005.

In December 2007, the Board issued a new decision denying the 
Veteran's claim of entitlement to an increased rating in 
excess of 30 percent for arthritis of the lumbar spine, and 
also denying the Veteran's claim for separate ratings for 
neurological manifestations of his lumbar spine disorder.

In a May 2008 order, however, the matter was once again 
remanded by the Court to the Board in order to correct a 
misapplication of provisions of 38 C.F.R. § 4.71a that apply 
only to the cervical spine, and which in this case resulted 
in a 30 percent rating being erroneously assigned for the 
Veteran's lumbar spine disorder.  The Board was also directed 
to reconsider its denial of separate ratings for neurological 
manifestations, fully addressing objective evidence of 
neurological manifestations set forth in the evidence on 
appeal.

In September 2008, the Board remanded the matter to the RO in 
order that it schedule the Veteran for a new VA examination 
to determine the nature and etiology of any neurological 
manifestations associated with the Veteran's lumbar spine 
disorder, and to reconsider whether the Veteran was entitled 
to a disability rating in excess of 20 percent for arthritis 
of the lumbar spine.  The Veteran received a new VA spine and 
neurological examination in December 2008.  Subsequently, the 
RO issued a rating decision which granted:  (1) service 
connection for right lower extremity radiculopathy, effective 
December 2, 2008; (2) service connection for left lower 
extremity radiculopathy, effective December 2, 2008; and (3) 
an increased rating of 40 percent for arthritis of the lumbar 
spine, effective March 26, 2002.  The Board is satisfied that 
the action directed in its September 2008 remand have been 
completed.

The Board notes that the Veteran has filed a January 2009 
Notice of Disagreement in which he expressed disagreement 
with the effective dates assigned to his service connected 
right and left lower extremity radiculopathies.  The Veteran 
was provided a Statement of the Case in July 2009 confirming 
the assigned effective dates for his right left lower 
extremity radiculopathies.  The record now before the Board 
does not contain a substantive appeal filed as to those 
issues.

Based upon the foregoing claims history, the Board accepts 
jurisdiction over the issue of the Veteran's entitlement to 
an increased rating for arthritis of the lumbar spine, 
currently evaluated as 40 percent disabling.
The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further 
action is required.


REMAND

In Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), the Court 
found that, at a minimum, adequate notice requires that:  (1) 
VA notify the claimant that, to substantiate such a claim, 
the claimant must provide, or ask VA to obtain, medical or 
lay evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has 
on the claimant's employment and daily life; (2) if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.

Vazquez-Flores applies to the claim for an increased 
evaluation for arthritis of the lumbar spine, as that issue 
concerns a claimed increase of an existing evaluation.  The 
notice letters of record to date, however, do not contain 
information corresponding to the second and third 
requirements of Vazquez-Flores.  Moreover, although the 
Veteran's disability encompasses disc space narrowing, he has 
never been notified of the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5243, concerning intervertebral disc 
syndrome.  Further notification is thus warranted.

The Board also notes that the Veteran has not been given the 
specific notice required by Dingess v. Nicholson, 19 Vet. 
App. 473 (2006) (as the degree of disability and effective 
date of the disability are part of a claim for service 
connection, VA has a duty to notify claimants of the evidence 
needed to prove those parts of the claim).  

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the Veteran 
explaining, in terms of 38 U.S.C.A. §§ 
5103 and 5103A, the need for additional 
evidence regarding the claim for an 
evaluation in excess of 40 percent for 
arthritis of the lumbar spine. This letter 
must inform the Veteran about the 
information and evidence (with both lay 
and medical examples) that is necessary to 
substantiate the claim and provide 
notification of both the type of evidence 
that VA will seek to obtain and the type 
of evidence that is expected to be 
furnished by the Veteran.  This letter 
should include the relevant provisions of   
38 C.F.R. § 4.71a, Diagnostic Codes 5003, 
5235-5242, 5243 (2008) and 38 C.F.R. § 
4.71a, Diagnostic Codes 5285-5295 (2002).

The Veteran should also be notified that, 
in cases where service connection is 
granted, both a disability evaluation and 
an effective date for that evaluation will 
be granted. See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



